Exhibit 10.13
IMAGE ENTERTAINMENT, INC.
2008 STOCK AWARDS AND INCENTIVE PLAN
(Amended and Restated Effective May 1, 2009)
I. PURPOSE
The purpose of the IMAGE ENTERTAINMENT, INC. 2008 STOCK AWARDS AND INCENTIVE
PLAN (the “Plan”) is to provide a means through which Image Entertainment, Inc.,
a Delaware corporation (the “Company”), and its Affiliates, may attract able
persons to enter the employ of the Company and its Affiliates and to provide a
means whereby those employees, directors and consultants, upon whom the
responsibilities of the successful administration and management of the Company
and its Affiliates rest, and whose present and potential contributions to the
welfare of the Company and its Affiliates are of importance, can acquire and
maintain stock ownership, thereby strengthening their concern for the welfare of
the Company and its Affiliates and their desire to remain in the Company’s and
its Affiliates’ employ. A further purpose of the Plan is to provide such
employees, directors and consultants with additional incentive and reward
opportunities designed to enhance the profitable growth of the Company.
Accordingly, the Plan provides for granting Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Performance Awards, Phantom Stock Awards, or any combination of the foregoing,
as is best suited to the circumstances of the particular employee, director or
consultant as provided herein.
II. DEFINITIONS
The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
(a) “Affiliate” means any Parent Corporation and any Subsidiary Corporation.
(b) “Award” means, individually or collectively, any Option, Restricted Stock
Award, Phantom Stock Award, Performance Award, Stock Appreciation Right or Stock
Unit.
(c) “Board” means the Board of Directors of the Company.
(d) “Change of Control” means the occurrence of any of the following events:
(i) the Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of the Company), (ii) the Company
sells, leases or exchanges all or substantially all of its assets to any other
person or entity (other than a wholly-owned subsidiary of the Company),
(iii) the Company is to be dissolved and liquidated, (iv) any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the 1934 Act,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the outstanding shares of the Company’s voting stock
(based upon voting power), or (v) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.
Notwithstanding anything herein to the contrary, and only to the extent that an
Award is subject to Code Section 409A and would not otherwise comply with Code
Section 409A, a “Change of Control” shall occur only to the extent that the
definition of “Change of Control” set forth above may be interpreted to be
consistent with Code Section 409A and the applicable Internal Revenue Service
and Treasury Department regulations thereunder.

 

 



--------------------------------------------------------------------------------



 



(e) “Change of Control Value” shall mean with respect to a Change of Control
(i) the per share price offered to shareholders of the Company in any merger,
consolidation, reorganization, sale of assets or dissolution transaction,
(ii) the price per share offered to shareholders of the Company in any tender
offer, exchange offer or sale or other disposition of outstanding voting stock
of the Company, or (iii) if such Change of Control occurs other than as
described in clause (i) or clause (ii), the Fair Market Value per share of the
shares into which Awards are exercisable, as determined by the Committee,
whichever is applicable. In the event that the consideration offered to
shareholders of the Company consists of anything other than cash, the Committee
shall determine the fair cash equivalent of the portion of the consideration
offered which is other than cash.
(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulations under such section.
(g) “Committee” as used in the Plan means the Board and/or the Compensation
Committee of the Board which shall be constituted entirely of not less than two
(2) non-employee directors (within the meaning of Rule 16b-3), each of whom
shall be an “outside director,” within the meaning of Section 162(m) of the Code
and applicable interpretive authority thereunder.
(h) “Company” means Image Entertainment, Inc.
(i) A “consultant” means an individual (other than a director) who performs
services for the Employer as an independent contractor.
(j) A “covered employee” means an individual described in Code
Section 162(m)(3).
(k) A “director” means an individual who is serving on the Board or on the board
of directors of an Affiliate on the date the Plan is adopted by the Board or who
is elected to the Board or the board of directors of an Affiliate after such
date.
(l) An “employee” means any person (including an officer or a director) in an
employment relationship with the Company or any Affiliate.
(m) “Employer” means the Company or an Affiliate.

 

2



--------------------------------------------------------------------------------



 



(n) “Fair Market Value” means, as of any specified date, the closing sales price
of the Stock (i) reported by any interdealer quotation system on which the Stock
is quoted on that date or (ii) if the Stock is listed on a national stock
exchange, reported on the stock exchange composite tape on that date; or, in
either case, if no price is reported on that date, on the last preceding date on
which such price of the Stock is so reported, unless the Committee determines
otherwise using such methods or procedures as it may establish. If the Stock is
traded over the counter at the time a determination of its fair market value is
required to be made hereunder, its fair market value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of Stock on the most recent date on which Stock was publicly traded, unless the
Committee determines otherwise using such methods or procedures as it may
establish. In the event Stock is not publicly traded at the time a determination
of its value is required to be made hereunder, the determination of its fair
market value shall be made by the Committee in such manner as it deems
appropriate, consistent with Treasury regulations and other formal Internal
Revenue Service guidance under Code Section 409A, with the intent that Options
and Stock Appreciation Rights granted under this Plan shall not constitute
deferred compensation subject to Code Section 409A.
(o) “Holder” means an individual who has been granted an Award.
(p) “Incentive Stock Option” means an incentive stock option within the meaning
of section 422(b) of the Code.
(q) “1934 Act” means the Securities Exchange Act of 1934, as amended.
(r) “Nonqualified Stock Option” means an option granted under Paragraph VII of
the Plan to purchase Stock which does not constitute an Incentive Stock Option.
(s) “Option” means an Award granted under Paragraph VII of the Plan and includes
both Incentive Stock Options to purchase Stock and Nonqualified Stock Options to
purchase Stock.
(t) “Option Agreement” means a written agreement between the Company and a
Holder with respect to an Option.
(u) “Parent Corporation” means a “parent corporation” of the Company within the
meaning of Code Section 424(e).
(v) “Performance Award” means an Award granted under Paragraph X of the Plan.
(w) “Performance Award Agreement” means a written agreement between the Company
and a Holder with respect to a Performance Award.
(x) “Phantom Stock Award” means an Award granted under Paragraph XI of the Plan.
(y) “Phantom Stock Award Agreement” means a written agreement between the
Company and a Holder with respect to a Phantom Stock Award.
(z) “Plan” means the Image Entertainment, Inc. 2008 Stock Awards and Incentive
Plan, as amended from time to time.

 

3



--------------------------------------------------------------------------------



 



(aa) “Restricted Stock Agreement” means a written agreement between the Company
and a Holder with respect to a Restricted Stock Award.
(bb) “Restricted Stock Award” means an Award granted under Paragraph IX of the
Plan.
(cc) “Rule 16b-3” means SEC Rule 16b-3 promulgated under the 1934 Act, as such
may be amended from time to time, and any successor rule, regulation or statute
fulfilling the same or a similar function.
(dd) “Spread” means, in the case of a Stock Appreciation Right, an amount equal
to the excess, if any, of the Fair Market Value of a share of Stock on the date
such right is exercised over the exercise price of such Stock Appreciation
Right.
(ee) “Stock” means the common stock, $0.0001 par value of the Company.
(ff) “Stock Appreciation Right” means an Award granted under Paragraph VIII of
the Plan.
(gg) “Stock Appreciation Rights Agreement” means a written agreement between the
Company and a Holder with respect to an Award of Stock Appreciation Rights.
(hh) “Stock Unit” means a right, granted to a Holder under Paragraph XII hereof,
to receive Stock, cash or a combination thereof at the end of a specified period
of time.
(ii) “Stock Unit Agreement” means a written agreement between the Company and a
Holder with respect to a Stock Unit Award.
(jj) “Subsidiary Corporation” means a “subsidiary corporation” of the Company
within the meaning of Code Section 424(f).
III. EFFECTIVE DATE AND DURATION OF THE PLAN
This Plan shall be effective on July 30, 2008 which is the date of its adoption
by the Board (the “Effective Date”), subject to the approval of the Plan by the
Company’s shareholders within twelve months after the Effective Date. If the
Plan is not so approved by the Company’s shareholders, (a) the Plan shall not be
effective, and (b) any grants of Awards under the Plan shall immediately expire
and be of no force and effect. No Awards may be granted under the Plan after the
tenth anniversary of the Effective Date. The Plan shall remain in effect until
all Awards granted under the Plan have been satisfied or expired.

 

4



--------------------------------------------------------------------------------



 



IV. ADMINISTRATION
(a) Committee. The Plan shall be administered by the Committee. The Committee
shall hold its meetings at such times and places as it may determine. A majority
of its members shall constitute a quorum, and all determinations of the
Committee shall be made by not less than a majority of its members. Any decision
or determination reduced to writing and signed by a majority of the members
shall be fully effective as if it had been made by a majority vote of its
members at a meeting duly called and held. The Committee may designate the
Secretary of the Company or other Company employees to assist the Committee in
the administration of this Plan, and may grant authority to such persons to
execute Award agreements or other documents on behalf of the Committee and the
Company.
(b) Powers. Subject to the provisions of the Plan, the Committee shall have sole
authority, in its discretion, to determine which employees, directors or
consultants shall receive an Award, the time or times when such Award shall be
made, whether an Incentive Stock Option, Nonqualified Option, Stock Unit or
Stock Appreciation Right shall be granted, the number of shares of Stock which
may be issued under each Option, Stock Appreciation Right or Restricted Stock
Award, and the value of each Performance Award and Phantom Stock Award. In
making such determinations the Committee may take into account the nature of the
services rendered by the respective employees, their present and potential
contributions to the Employer’s success and such other factors as the Committee
in its discretion shall deem relevant. The Committee, in its sole discretion,
and subject to Code Section 409A and other applicable laws, may waive compliance
with any provision of any Award, or any related agreement, may extend the date
through which any Award is exercisable, and/or may accelerate the earliest date
on which such Award becomes exercisable, vested, free from restrictions or
payable, provided in each case such action does not adversely affect the rights
of the Holder.
(c) Additional Powers. The Committee shall have such additional powers as are
delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, the Committee is authorized to construe the Plan and the
respective agreements executed thereunder, to prescribe such rules and
regulations relating to the Plan as it may deem advisable to carry out the Plan,
and to determine the terms, restrictions and provisions of each Award, including
such terms, restrictions and provisions as shall be requisite in the judgment of
the Committee to cause designated Options to qualify as Incentive Stock Options,
and to make all other determinations necessary or advisable for administering
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in any agreement relating to an Award in the manner
and to the extent it shall deem expedient to carry it into effect. The
determinations of the Committee on the matters referred to in this Article IV
shall be conclusive.
(d) Expenses. All expenses and liabilities incurred by the Committee in the
administration of this Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants or other persons to assist the
Committee in the carrying out of its duties hereunder.

 

5



--------------------------------------------------------------------------------



 



V. STOCK SUBJECT TO THE PLAN
(a) Stock Grant and Award Limits. The Committee may from time to time grant
Awards to one or more employees, directors or consultants determined by it to be
eligible for participation in the Plan in accordance with the provisions of
Paragraph VI. Subject to Paragraph XIII, the maximum aggregate number of shares
of Stock that may be issued under the Plan is 1,000,000, any or all of which may
be issued through Incentive Stock Options. Shares of Stock shall be deemed to
have been issued under the Plan only to the extent actually issued and delivered
pursuant to an Award. To the extent that an Award (other than an Award of
Restricted Stock) lapses or is canceled or the rights of its Holder terminate or
the Award is settled in cash, any Stock subject to such Award shall again be
available for grant under an Award. Should any shares of Restricted Stock be
forfeited, such shares may not again be subject to an Award under the Plan. Any
shares of Stock which may remain unissued and which are not subject to
outstanding Awards at the termination of this Plan shall cease to be reserved
for the purpose of this Plan, but until termination of this Plan or the
termination of the last of the Awards granted under this Plan, whichever last
occurs, the Company shall at all times reserve a sufficient number of shares to
meet the requirements of this Plan.
Notwithstanding any provision in the Plan to the contrary, no shares of Stock
may be subject to Options granted under the Plan to any one individual during
any one year period, no shares of Stock may be subject to Stock Appreciation
Rights granted under the Plan to any one individual during any one year period,
and no shares of Stock may be granted under the Plan as a Restricted Stock Award
to any one individual during any one year period that would exceed the limit of
Section 162(m) of the Code. The number of shares of Stock that may be issued to
individuals as set forth in the preceding sentence shall be subject to
adjustment in the same manner as provided in Section XIII hereof with respect to
shares of Stock subject to Options, Stock Appreciation Rights or Restricted
Stock Awards then outstanding. The limitations set forth in this paragraph shall
be applied in a manner which will permit compensation generated under the Plan
with respect to “covered employees” to constitute “performance-based”
compensation for purposes of Section 162(m) of the Code, including, without
limitation, counting against such maximum number of shares of Stock, to the
extent required under Section 162(m) of the Code and applicable interpretive
authority thereunder, any shares of Stock subject to Options or Stock
Appreciation Rights that expire, are canceled or repriced or Restricted Stock
Awards that are forfeited.
(b) Stock Offered. The stock to be offered pursuant to the grant of an Award may
be authorized but unissued Stock or Stock previously issued and outstanding and
reacquired by the Company.
VI. ELIGIBILITY
The Committee, in its sole discretion, shall determine who shall receive Awards
under the Plan. Awards other than Incentive Stock Options may be granted to all
employees, directors and consultants of the Company or its Affiliates, including
Affiliates that become such after adoption of the Plan. Incentive Stock Options
may be granted to all employees of the Company or its Affiliates, including
Affiliates that become such after adoption of the Plan. A recipient of an Award
must be an employee, director or consultant at the time the Award is granted. An
Award may be granted on more than one occasion to the same person, and, subject
to the limitations set forth in the Plan, such Award may include an Incentive
Stock Option or a Nonqualified Stock Option, a Stock Appreciation Right, a
Restricted Stock Award, a Performance Award, a Phantom Stock Award or any
combination thereof.

 

6



--------------------------------------------------------------------------------



 



VII. STOCK OPTIONS
(a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant.
(b) Limitations on Exercise of Option. An Option shall be exercisable in whole
or in such installments and at such times as determined by the Committee.
(c) Special Limitations on Incentive Stock Options. Except as otherwise provided
under the Code or applicable regulations, to the extent that the aggregate Fair
Market Value (determined at the time the option is granted) of the Stock with
respect to which Incentive Stock Options (determined without regard to this
sentence) are exercisable for the first time by any Holder during any calendar
year under all plans of the Company and its Parent Corporation or Subsidiary
Corporations exceeds $100,000, such options shall be treated as Nonqualified
Stock Options. The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Holder’s Incentive Stock Options will not constitute
Incentive Stock Options because of such limitation and shall notify the Holder
of such determination as soon as practicable after such determination. No
Incentive Stock Option shall be granted to an individual if, at the time the
Option is granted, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
Parent Corporation or Subsidiary Corporation, within the meaning of section
422(b)(6) of the Code, unless (i) at the time such Option is granted the
exercise price is at least 110% of the Fair Market Value of the Stock subject to
the Option and (ii) such Option by its terms is not exercisable after the
expiration of five years from the date of grant.
(d) Option Agreement. Each Option shall be evidenced by an Option Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve, including, without
limitation, provisions to qualify an Incentive Stock Option under section 422 of
the Code. An Option Agreement may provide for the payment of the exercise price,
in whole or in part, by (i) cash, cashier’s check, bank draft, or postal or
express money order payable to the order of the Company, or wire transfer,
(ii) subject to the approval by the Committee, tendering shares of Stock
theretofore owned by the Holder duly endorsed for transfer to the Company,
(iii) subject to the approval by the Committee, the Company’s withholding of
shares of Stock that would otherwise be issued on exercise of the Option,
(iv) so long as the Stock is registered under Section 12(b) or 12(g) of the 1934
Act, and to the extent permitted by law, delivery of a properly executed
exercise agreement or notice, together with irrevocable instructions to a
brokerage firm designated or approved by the Company to deliver promptly to the
Company the aggregate amount of proceeds to pay the Option exercise price and
any withholding tax obligations that may arise in connection with the exercise,
all in accordance with the regulations of the Federal Reserve Board, (v) such
other consideration as the Committee may permit, or (vi) any combination of the
preceding, equal in value to the full amount of the exercise price. Each Option
shall specify the effect of termination of employment or service as a director
or consultant (by retirement, disability, death or otherwise) on the
exercisability of the Option. An Option Agreement may also include, without
limitation, provisions relating to (i) vesting of Options, subject to the
provisions hereof accelerating such vesting on a Change of Control, (ii) tax
matters (including provisions (y) permitting the delivery of additional shares
of Stock or the withholding of shares of Stock from those acquired upon exercise
to satisfy federal or state income tax withholding requirements and (z) dealing
with any other applicable employee wage withholding requirements), and (iii) any
other matters not inconsistent with the terms and provisions of this Plan that
the Committee shall in its sole discretion determine. The terms and conditions
of the respective Option Agreements need not be identical.

 

7



--------------------------------------------------------------------------------



 



(e) Exercise Price and Payment. The price at which a share of Stock may be
purchased upon exercise of an Option shall be determined by the Committee, but
(i) such exercise price shall never be less than the Fair Market Value of Stock
on the date the Option is granted and (ii) such exercise price shall be subject
to adjustment as provided in Paragraph XIII. The Option or portion thereof may
be exercised by delivery of an irrevocable notice of exercise to the Company.
The exercise price of the Option or portion thereof shall be paid in full in the
manner prescribed by the Committee.
(f) Shareholder Rights and Privileges. The Holder shall be entitled to all the
privileges and rights of a shareholder only with respect to such shares of Stock
as have been purchased under the Option and for which certificates of stock have
been registered in the Holder’s name.
(g) Options and Rights in Substitution for Stock Options Granted by Other
Corporations. Options and Stock Appreciation Rights may be granted under the
Plan from time to time in substitution for stock options held by individuals
employed by corporations who become employees as a result of a merger or
consolidation of the employing corporation with the Company, an Affiliate, or
any Subsidiary Corporation, or the acquisition by the Company, an Affiliate or a
Subsidiary Corporation of the assets of the employing corporation, or the
acquisition by the Company, an Affiliate or a Subsidiary Corporation of stock of
the employing corporation with the result that such employing corporation
becomes a Subsidiary Corporation.
(h) All Options granted under this Plan are subject to, and may not be exercised
before, the approval of this Plan by the shareholders of the Company prior to
the first anniversary date of the Board meeting held to approve this Plan, by
the affirmative vote of the holders of a majority of the outstanding shares of
the Company present, or represented by proxy, and entitled to vote at a meeting
at which a quorum is present, or by written consent in accordance with the laws
of the State of Delaware.

 

8



--------------------------------------------------------------------------------



 



VIII. STOCK APPRECIATION RIGHTS
(a) Stock Appreciation Rights. A Stock Appreciation Right is the right to
receive an amount equal to the Spread with respect to a share of Stock upon the
exercise of such Stock Appreciation Right. Stock Appreciation Rights may be
granted in connection with the grant of an Option, in which case the Option
Agreement will provide that exercise of Stock Appreciation Rights will result in
the surrender of the right to purchase the shares under the Option as to which
the Stock Appreciation Rights were exercised. Alternatively, Stock Appreciation
Rights may be granted independently of Options in which case each Award of Stock
Appreciation Rights shall be evidenced by a Stock Appreciation Rights Agreement
which shall contain such terms and conditions as may be approved by the
Committee. The Spread with respect to a Stock Appreciation Right may be payable
either in cash, shares of Stock with a Fair Market Value equal to the Spread or
in a combination of cash and shares of Stock. With respect to Stock Appreciation
Rights that are subject to Section 16 of the 1934 Act, however, the Committee
shall, except as provided in Paragraph XIII(c), retain sole discretion (i) to
determine the form in which payment of the Stock Appreciation Right will be made
(i.e., cash, securities or any combination thereof) or (ii) to approve an
election by a Holder to receive cash in full or partial settlement of Stock
Appreciation Rights. Each Stock Appreciation Rights Agreement shall specify the
effect of termination of employment or service as a director or consultant (by
retirement, disability, death or otherwise) on the exercisability of the Stock
Appreciation Rights.
(b) Other Terms and Conditions. At the time of such Award, the Committee may, in
its sole discretion, prescribe additional terms, conditions or restrictions
relating to Stock Appreciation Rights. Such additional terms, conditions or
restrictions shall be set forth in the Stock Appreciation Rights Agreement made
in conjunction with the Award. Such Stock Appreciation Rights Agreements may
also include, without limitation, provisions relating to (i) vesting of Awards,
subject to the provisions hereof accelerating vesting on a Change of Control,
(ii) tax matters (including provisions covering applicable wage withholding
requirements), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan, that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Stock Appreciation Rights
Agreements need not be identical.
(c) Exercise Price. The exercise price of each Stock Appreciation Right shall be
determined by the Committee, but such exercise price (i) shall never be less
than the Fair Market Value of a share of Stock on the date the Stock
Appreciation Right is granted (or such greater exercise price as may be required
if such Stock Appreciation Right is granted in connection with an Incentive
Stock Option that must have an exercise price equal to 110% of the Fair Market
Value of the Stock on the date of grant pursuant to Paragraph VII(c)) and
(ii) shall be subject to adjustment as provided in Paragraph XIII.
(d) Exercise Period. The term of each Stock Appreciation Right shall be as
specified by the Committee at the date of grant.
(e) Limitations on Exercise of Stock Appreciation Right. A Stock Appreciation
Right shall be exercisable in whole or in such installments and at such times as
determined by the Committee.

 

9



--------------------------------------------------------------------------------



 



IX. RESTRICTED STOCK AWARDS
(a) Forfeiture Restrictions to be Established by the Committee. Shares of Stock
that are the subject of a Restricted Stock Award shall be subject to
restrictions on disposition by the Holder and an obligation of the Holder to
forfeit and surrender the shares to the Company under certain circumstances (the
“Forfeiture Restrictions”). The Forfeiture Restrictions shall be determined by
the Committee in its sole discretion and set forth in the Restricted Stock
Agreement, and the Committee may provide that the Forfeiture Restrictions shall
lapse upon either A) (i) the attainment of one or more performance goals
established by the Committee that are based on (1) the price of a share of
Stock, (2) the Company’s earnings per share, (3) the Company’s net earnings,
(4) the earnings of a business unit of the Company designated by the Committee,
(5) the return on shareholders’ equity achieved by the Company, (6) the
Company’s return on assets, (7) the Company’s net interest margin, or (8) the
Company’s efficiency ratio, (ii) the Holder’s continued employment with the
Employer for a specified period of time, or (iii) a combination of the factors
listed in clauses (i) and (ii) of this sentence; or B) any other criteria the
Committee determines. Each Restricted Stock Award may have different Forfeiture
Restrictions, in the discretion of the Committee. The Forfeiture Restrictions
applicable to a particular Restricted Stock Award shall not be changed except as
permitted by Paragraph IX(b) or Paragraph XIII.
(b) Other Terms and Conditions. Stock awarded pursuant to a Restricted Stock
Award shall be represented by a stock certificate registered in the name of the
Holder of such Restricted Stock Award. Unless otherwise provided in the
Restricted Stock Agreement, the Holder shall have the right to receive dividends
with respect to Stock subject to a Restricted Stock Award, to the extent any
such dividends are declared by the Company, to vote Stock subject thereto and to
enjoy all other shareholder rights, except that (i) the Holder shall not be
entitled to delivery of the stock certificate until the Forfeiture Restrictions
shall have expired, (ii) the Company shall retain custody of the Stock until the
Forfeiture Restrictions shall have expired, (iii) the Holder may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the Stock until
the Forfeiture Restrictions shall have expired, and (iv) a breach of the terms
and conditions established by the Committee pursuant to the Restricted Stock
Agreement shall cause a forfeiture of the Restricted Stock Award. Unless
otherwise provided in a Restricted Stock Agreement, dividends payable with
respect to a Restricted Stock Award will be paid to a Holder in cash on the day
on which the corresponding dividend on shares of Stock is paid to shareholders,
or as soon as administratively practicable thereafter, but in no event later
than the fifteenth (15th) day of the third calendar month following the day on
which the corresponding dividend on shares of Stock is paid to shareholders. The
Committee may provide in a Restricted Stock Agreement that payment of dividends
with respect to a Restricted Stock Award shall be subject to the attainment of
one or more performance goals established by the Committee that are based on the
criteria set forth in paragraph (a) above.
At the time of such Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
employment or service as a director or consultant (by retirement, disability,
death or otherwise) of a Holder prior to expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall be set
forth in a Restricted Stock Agreement made in conjunction with the Award. Such
Restricted Stock Agreement may also include, without limitation, provisions
relating to (i) vesting of Awards, subject to any provisions hereof accelerating
vesting on a Change of Control, (ii) tax matters (including provisions
(y) covering any applicable employee wage withholding requirements and
(z) requiring or prohibiting an election by the Holder under section 83(b) of
the Code), and (iii) any other matters not inconsistent with the terms and
provisions of this Plan that the Committee shall in its sole discretion
determine. The terms and conditions of the respective Restricted Stock
Agreements need not be identical.

 

10



--------------------------------------------------------------------------------



 



(c) Payment for Restricted Stock. The Committee shall determine the amount and
form of any payment for Stock received pursuant to a Restricted Stock Award,
provided that in the absence of such a determination, a Holder shall not be
required to make any payment for Stock received pursuant to a Restricted Stock
Award, except to the extent otherwise required by law.
(d) Agreements. At the time any Award is made under this Paragraph IX, the
Company and the Holder shall enter into a Restricted Stock Agreement setting
forth each of the matters as the Committee may determine to be appropriate. The
terms and provisions of the respective Restricted Stock Agreements need not be
identical.
(e) Certification. With respect to a Restricted Stock Award granted to a
“covered employee,” if the lapse of the Forfeiture Restrictions imposed upon
such Restricted Stock Award, or the payment of dividends with respect to such
Restricted Stock Award, is conditioned in whole or in part on the attainment of
performance goals, the Committee shall certify in writing whether such
performance goals and any other conditions on the lapse of Forfeiture
Restrictions or payment of dividends have been satisfied.
X. PERFORMANCE AWARDS
(a) Performance Period. The Committee shall establish, with respect to and at
the time of grant of each Performance Award, a performance period over which the
performance of the Holder shall be measured.
(b) Performance Awards. Each Performance Award shall have a maximum value
established by the Committee at the time of such Award.
(c) Performance Measures. Prior to or upon the commencement of each performance
period (or at such later time as may be permitted for qualified
performance-based compensation under Section 162(m) and the regulations
thereunder), the Committee shall establish written performance goals for each
Performance Award granted to a Holder for such performance period. The
performance goals shall be based on one or more of the following criteria: A)
(1) the price of a share of Stock, (2) the Company’s earnings per share, (3) the
Company’s net earnings, (4) the earnings of a business unit of the Company
designated by the Committee, (5) the return on shareholders’ equity achieved by
the Company, (6) the Company’s return on assets, (7) the Company’s net interest
margin, or (8) the Company’s efficiency ratio; or B) any other criteria the
Committee determines.
At the time of establishing the performance goals, the Committee shall specify
(i) the formula to be used in calculating the compensation payable to a Holder
if the performance goals are obtained, and (ii) the individual employee or class
of employees to which the formula applies. The Committee may also specify a
minimum acceptable level of achievement of the relevant performance goals, as
well as one or more additional levels of achievement, and a formula to determine
the percentage of the Performance Award deemed to have been earned by the Holder
upon attainment of each such level of achievement, which percentage may exceed
100%. The performance goals and amount of each Performance Award need not be the
same as those relating to any other Performance Award, whether made at the same
or a different time.

 

11



--------------------------------------------------------------------------------



 



Notwithstanding the terms of any Performance Award, the Committee, in its sole
and absolute discretion, may reduce the amount of the Performance Award payable
to any Holder for any reason, including the Committee’s judgment that the
performance goals have become an inappropriate measure of achievement, a change
in the employment status, position or duties of the Holder, unsatisfactory
performance of the Holder, or the Holder’s service for less than the entire
performance period. Notwithstanding the foregoing, the reduction of a
Performance Award payable to a Holder may not result in an increase in the
amount of a Performance Award payable to another Holder.
(d) Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Holder’s responsibility level,
contributions, performance, potential, other Awards and such other
considerations as it deems appropriate.
(e) Certification. Promptly after the date on which the necessary information
for a particular performance period becomes available, the Committee shall
determine, and certify in writing (with respect to each Holder who is a “covered
employee”), the extent to which the Performance Award for such performance
period has been earned, through the achievement of the relevant performance
goals, by each Holder for such performance period.
(f) Payment. After the Committee has determined and certified in writing (if
required with respect to a “covered employee”) the extent to which a Performance
Award has been earned, the Holder of a Performance Award shall be entitled to
receive payment of an amount, not exceeding the maximum value of the Performance
Award, based on the achievement of the performance measures for such performance
period, as determined by the Committee. Payment of a Performance Award will be
made in the calendar year immediately following the calendar year in which the
performance period ends, and may be made in cash, Stock or a combination
thereof, as determined by the Committee. Payment shall be made in a lump sum.
Any payment to be made in Stock shall be based on the Fair Market Value of the
Stock on the payment date.
(g) Termination of Employment. A Performance Award shall terminate if the Holder
does not remain continuously in the employ of the Employer at all times during
the applicable performance period, except as may be determined by the Committee
or as may otherwise be provided in the Award at the time granted.
(h) Agreements. At the time any Award is made under this Paragraph X, the
Committee may require the Holder to enter into a Performance Award Agreement
with the Company setting forth each of the matters contemplated hereby, and, in
addition such matters are set forth in Paragraph IX(b) as the Committee may
determine to be appropriate. The terms and provisions of the respective
agreements need not be identical.

 

12



--------------------------------------------------------------------------------



 



XI. PHANTOM STOCK AWARDS
(a) Phantom Stock Awards. Phantom Stock Awards are rights to receive shares of
Stock (or cash in an amount equal to the Fair Market Value thereof), or rights
to receive an amount equal to any appreciation in the Fair Market Value of Stock
(or portion thereof) over a specified period of time, which vest over a period
of time or upon the occurrence of an event (including without limitation a
Change of Control) as established by the Committee, without payment of any
amounts by the Holder thereof (except to the extent otherwise required by law)
or satisfaction of any performance criteria or objectives. Each Phantom Stock
Award shall have a maximum value established by the Committee at the time of
such Award.
(b) Award Period. The Committee shall establish, with respect to and at the time
of each Phantom Stock Award, a period over which or the event upon which the
Award shall vest with respect to the Holder.
(c) Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account an employee’s responsibility level,
performance, potential, other Awards and such other considerations as it deems
appropriate.
(d) Payment. Following the end of the vesting period for a Phantom Stock Award,
but in no event later than June 15 of the calendar year immediately following
the calendar year in which the vesting period ends, the Holder of a Phantom
Stock Award shall be entitled to receive payment of an amount, not exceeding the
maximum value of the Phantom Stock Award, based on the then vested value of the
Award. Payment of a Phantom Stock Award may be made in cash, Stock or a
combination thereof as determined by the Committee. Payment shall be made in a
lump sum. Any payment to be made in Stock shall be based on the Fair Market
Value of the Stock on the payment date. Cash dividend equivalents may be paid
during or after the vesting period with respect to a Phantom Stock Award, as
determined by the Committee.
(e) Termination of Employment. A Phantom Stock Award shall terminate if the
Holder does not remain continuously in the employ of the Employer at all times
during the applicable vesting period, except as may be determined by the
Committee or as may otherwise be provided in the Award at the time granted.
(f) Agreements. At the time any Award is made under this Paragraph XI, the
Company and the Holder shall enter into a Phantom Stock Award Agreement setting
forth each of the matters contemplated hereby and, in addition, such matters as
are set forth in Paragraph IX(b) as the Committee may determine to be
appropriate. The terms and provisions of the respective agreements need not be
identical.
XII. STOCK UNITS
(a) Stock Units. The Committee is authorized to grant Stock Units to Holders,
comprised of rights to receive Stock, cash, or a combination thereof at the end
of a specified time period, subject to the following terms and conditions:
(b) Award and Restrictions. Satisfaction and entitlement of an Award of Stock
Units on the part of a Holder shall occur upon expiration of the time period
specified for such Stock Units by the Committee (or, if permitted by the
Committee, as elected by the Holder). In addition, Stock Units shall be subject
to such restrictions (which may include a risk of forfeiture) as the Committee
may impose, if any, which restrictions may lapse at the expiration of the time
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. Stock
Units may be satisfied by delivery of Stock, cash equal to the Fair Market Value
of the specified number of shares of Stock covered by the Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter. Prior to satisfaction and entitlement in favor of a Holder of an
Award of Stock Units, an Award of Stock Units carries no voting or dividend or
other rights associated with share ownership.

 

13



--------------------------------------------------------------------------------



 



(c) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Holder’s continuous employment during the applicable time
period thereof to which forfeiture conditions apply (as provided in the Award
agreement evidencing the Stock Units), the Holder’s Stock Units (other than
those Stock Units subject to deferral at the election of the Holder) shall be
forfeited and no satisfaction or entitlement shall accrue; provided that the
Committee may provide, by rule or regulation or in any Award agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Stock Units shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Stock Units.
XIII. RECAPITALIZATION OR REORGANIZATION
(a) The shares with respect to which Awards may be granted are shares of Stock
as presently constituted, but if, and whenever, prior to the expiration of an
Award theretofore granted, the Company shall effect a subdivision or
consolidation by the Company, the number of shares of Stock with respect to
which such Award may thereafter be exercised or satisfied, as applicable, (i) in
the event of an increase in the number of outstanding shares shall be
proportionately increased, and the exercise price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares shall be proportionately reduced, and the exercise price per
share shall be proportionately increased.
(b) If the Company recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise or satisfaction, as applicable, of an Award
theretofore granted the Holder shall be entitled to (or entitled to purchase, if
applicable) under such Award, in lieu of the number of shares of Stock then
covered by such Award, the number and class of shares of stock and securities to
which the Holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to such recapitalization, the Holder had
been the holder of record of the number of shares of Stock then covered by such
Award.
(c) In the event of a Change of Control, all outstanding Awards shall
immediately vest and become exercisable or satisfiable, as applicable, and the
Committee, in its discretion, may take any other action with respect to
outstanding Awards that it deems appropriate, which action may vary among Awards
granted to individual Holders; provided, however, that such action shall not
reduce the value of an Award. In particular, with respect to Options, the
actions the Committee may take upon a Change of Control include, but are not
limited to, the following: (i) accelerating the time at which Options then
outstanding may be exercised so that such Options may be exercised in full for a
limited period of time on or before a specified date (before or after such
Change of Control) fixed by the Committee, after which specified date all
unexercised Options and all rights of Holders thereunder shall terminate,
(ii) requiring the mandatory surrender to the Company by selected Holders of
some or all of the outstanding Options held by such Holders (irrespective of
whether such Options are then exercisable) as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Options and the Company shall pay to each such
Holder an amount of cash per share equal to the excess, if any, of the Change of
Control Value of the shares subject to such Option over the exercise price(s)
under such Options for such shares, (iii) make such adjustments to Options then
outstanding as the Committee deems appropriate to reflect such Change of Control
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Options then outstanding), or (iv) provide that
the number and class of shares of Stock covered by an Option theretofore granted
shall be adjusted so that such Option shall thereafter cover the number and
class of shares of Stock or other securities or property (including, without
limitation, cash) to which the Holder would have been entitled pursuant to the
terms of the agreement of merger, consolidation or sale of assets and
dissolution if, immediately prior to such merger, consolidation or sale of
assets and dissolution, the Holder had been the holder of record of the number
of shares of Stock then covered by such Option. The provisions contained in this
paragraph shall not terminate any rights of the Holder to further payments
pursuant to any other agreement with the Company following a Change of Control.

 

14



--------------------------------------------------------------------------------



 



(d) In the event of changes in the outstanding Stock by reason of
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Paragraph XIII,
any outstanding Awards and any agreements evidencing such Awards shall be
subject to adjustment by the Committee at its discretion as to the number and
price of shares of Stock or other consideration subject to such Awards. In the
event of any such change in the outstanding Stock, the aggregate number of
shares available under the Plan may be appropriately adjusted by the Committee,
whose determination shall be conclusive.
(e) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.
(f) Any adjustment provided for in Subparagraphs (a), (b), (c) or (d) above
shall be subject to any required shareholder action.
(g) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares of obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the exercise price per
share, if applicable.

 

15



--------------------------------------------------------------------------------



 



XIV. AMENDMENT AND TERMINATION OF THE PLAN
The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Awards have not theretofore been granted. The Board shall
have the right to alter or amend the Plan or any part thereof from time to time;
provided that, except as provided herein or in an agreement governing an Award,
no change in any Award theretofore granted may be made which would impair the
rights of the Holder without the consent of the Holder (unless such change is
required in order to cause the benefits under the Plan to qualify as
performance-based compensation within the meaning of section 162(m) of the Code,
if applicable, and applicable interpretive authority thereunder), and provided,
further, that the Board may not, without approval of the shareholders, amend the
Plan:
(a) to increase the maximum number of shares which may be issued on exercise or
surrender of an Award, except as provided in Paragraph XIII;
(b) to change the class of employees eligible to receive Awards or materially
increase the benefits accruing to employees under the Plan;
(c) to extend the maximum period during which Awards may be granted under the
Plan;
(d) to modify materially the requirements as to eligibility for participation in
the Plan;
(e) to decrease any authority granted to the Committee hereunder in
contravention of Rule 16b-3; or
(f) if such approval is required to comply with Rule 16b-3, if applicable, any
rule of any stock exchange or automated quotation system on which Stock may then
be listed or quoted, or Sections 162(m) or 422 of the Code or any successor
provisions, if applicable.
XV. MISCELLANEOUS
(a) No Right to An Award. Neither the adoption of the Plan by the Company nor
any action of the Board or the Committee shall be deemed to give an employee any
right to be granted an Award to purchase Stock, a right to a Stock Appreciation
Right, a Restricted Stock Award, a Performance Award or a Phantom Stock Award or
any of the rights hereunder except as may be evidenced by an Award or by an
Option Agreement, Stock Appreciation Rights Agreement, Restricted Stock
Agreement, Performance Award Agreement or Phantom Stock Award Agreement on
behalf of the Company, and then only to the extent and on the terms and
conditions expressly set forth therein. The Plan shall be unfunded. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of funds or assets to assure the payment of any Award.
(b) Employees’ Rights Unsecured. The right of an employee to receive Stock, cash
or any other payment under this Plan shall be an unsecured claim against the
general assets of the Company. The Company may, but shall not be obligated to,
acquire shares of Stock from time to time in anticipation of its obligations
under this Plan, but a Holder shall have no right in or against any shares of
Stock so acquired. All Stock shall constitute the general assets of the Company
and may be disposed of by the Company at such time and for such purposes as it
deems appropriate.

 

16



--------------------------------------------------------------------------------



 



(c) No Employment Rights Conferred. Nothing contained in the Plan shall
(i) confer upon any employee any right with respect to continuation of
employment with any Employer or (ii) interfere in any way with the right of any
Employer to terminate an employee’s employment at any time.
(d) Other Laws; Withholding. The Company shall not be obligated to issue any
Stock pursuant to any Award granted under the Plan at any time when the shares
covered by such Award have not been registered under the Securities Act of 1933
and such other state and federal laws, rules or regulations as the Company or
the Committee deems applicable and, in the opinion of legal counsel for the
Company, there is no exemption from the registration requirements of such laws,
rules or regulations available for the issuance and sale of such shares. Unless
the Awards and Stock covered by this Plan have been registered under the
Securities Act of 1933, or the Company has determined that such registration is
unnecessary, each Holder exercising an Award under this Plan may be required by
the Company to give representation in writing that such Holder is acquiring such
shares for his or her own account for investment and not with a view to, or for
sale in connection with, the distribution of any part thereof. No fractional
shares of Stock shall be delivered, nor shall any cash in lieu of fractional
shares be paid. The Company shall have the right to deduct in connection with
all Awards any taxes required by law to be withheld and to require any payments
required to enable it to satisfy its withholding obligations.
(e) No Restriction on Corporate Action. Nothing contained in the Plan shall be
construed to prevent the Company, an Affiliate or any Subsidiary from taking any
corporate action which is deemed by the Company, an Affiliate or any Subsidiary
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the Plan or any Award made under the Plan. No employee,
beneficiary or other person shall have any claim against the Company, an
Affiliate or any Subsidiary as a result of any such action.
(f) Restrictions on Transfer. An Award shall not be transferable otherwise than
by will or the laws of descent and distribution and shall be exercisable during
the Holder’s lifetime only by such Holder or the Holder’s guardian or legal
representative.
(g) Beneficiary Designation. Each Holder may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each designation will revoke all
prior designations by the same Holder, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Holder in writing with
the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Holder’s death shall be paid to his estate.
(h) Rule 16b-3. It is intended that the Plan and any grant of an Award made to a
person subject to Section 16 of the 1934 Act meet all of the requirements of
Rule 16b-3. If any provision of the Plan or any such Award would disqualify the
Plan or such Award under, or would otherwise not comply with, Rule 16b-3, such
provision or Award shall be construed or deemed amended to conform to
Rule 16b-3.

 

17



--------------------------------------------------------------------------------



 



(i) Section 162(m). If the Company is subject to Section 162(m) of the Code, it
is intended that the Plan comply fully with and meet all the requirements of
Section 162(m) of the Code so that Awards may, if intended, constitute
“performance-based” compensation within the meaning of such section. If any
provision of the Plan would disqualify the Plan or would not otherwise permit
the Plan to comply with Section 162(m) as so intended, such provision shall be
construed or deemed amended to conform to the requirements or provisions of
Section 162(m); provided that no such construction or amendment shall have an
adverse effect on the economic value to a Holder of any Award previously granted
hereunder.
(j) Code Section 409A. It is intended that any grant of an Award to which
section 409A of the Code is applicable shall satisfy all of the requirements of
such Code section and the applicable regulations issued thereunder to the extent
necessary.
(k) Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights or indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
(l) Governing Law. This Plan shall be construed in accordance with the laws of
the State of California.

 

18



--------------------------------------------------------------------------------



 



PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS
SUMMARY PAGE

              Date of Board       Section/Effect   Date of Stockholder Action  
Action   of Amendment   Approval
 
           
July 30, 2008
  Initial Plan Adoption       October 17, 2008
 
           
May 1, 2009
  Amendment and Restatement of Plan   Amended Paragraph II(n) definition of
“Fair Market Value”

Amended Paragraph VII(d) to include additional payment methods for option
exercises   Not Required

 

19